669 F.2d 400
82-1 USTC  P 9187
George Lee KINDRED, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 80-1468.
United States Court of Appeals,Sixth Circuit.
Jan. 22, 1982.

1
George Lee Kindred, Pinckney, Mich., pro se.


2
M. Carr Ferguson, Michael L. Paup, William A. Friedlander, Stephen J. Gray, Gilbert E. Andrews, Tax Division, U. S. Dept. of Justice, M. Jerold Cohen, Chief Counsel, I. R. S., Washington, D. C., for respondent-appellee.


3
Before MARTIN, Circuit Judge, WEICK, Senior Circuit Judge, and DUNCAN, District Judge.*

ORDER

4
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs filed herein, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


5
The petitioner has appealed from a decision of the Tax Court upholding deficiencies assessed by the Internal Revenue Service for the taxable years 1967 through 1975.  On appeal, he challenges the constitutionality and jurisdiction of the Tax Court and alleges that the Tax Court demonstrated bias and prejudice against him.  He also claims that the Tax Court erred in determining that he received taxable income during the years 1971 through 1975 and in computing the amount of that income.  Further, he contends that the Tax Court erred in quashing a subpoena which had been properly served.  He also asks this Court to consider his religious and constitutional objections to the federal income tax.


6
The arguments raised by the petitioner on appeal have been thoroughly considered by this Court and have been found meritless.  The record of Tax Court proceedings has been carefully reviewed and this Court has concluded that the findings of the Tax Court were not clearly erroneous.  Owens v. Commissioner, 568 F.2d 1233 (6th Cir. 1977).


7
Accordingly, it is ORDERED that the Tax Court's decision be and it hereby is affirmed pursuant to Sixth Circuit Rule 9(d)3.



*
 The Honorable Robert M. Duncan, Judge, U. S. District Court for the Southern District of Ohio, sitting by designation